Exhibit 10.1

TWITTER, INC.

CONTRIBUTION AGREEMENT

This Contribution Agreement (this “Agreement”) is made and entered into as of
October 22, 2015 by and between Twitter, Inc., a Delaware corporation (the
“Company”), and The Jack Dorsey Revocable Trust dated December 8, 2010
(“Dorsey”).

WHEREAS, Dorsey wishes to transfer 6,814,085 shares of the Company’s common
stock to the Company (the “Contributed Shares”), which currently represents
approximately one percent (1%) of the Company’s outstanding shares;

WHEREAS, the Company desires to accept the Contributed Shares as a contribution
to the capital of the Company; and

WHEREAS, the Company desires to (i) approve and adopt an equity incentive plan
(the “2016 Plan”) to provide for the grant of stock options, restricted stock,
restricted stock units and other equity awards to eligible employees, directors
and consultants from time to time, (ii) approve an aggregate number of shares of
the Company’s common stock equivalent to the Contributed Shares to be reserved
for issuance under the 2016 Plan, and (iii) submit the 2016 Plan to the
stockholders of the Company for their approval at the Company’s annual meeting
of stockholders to be held in 2016 (the “2016 Annual Meeting”).

NOW, THEREFORE, the parties hereto agree as follows:

1.Contribution. Subject to, and effective as of the date of, the approval of the
2016 Plan by the holders of a majority of the shares of the Company’s common
stock present in person or by proxy at the 2016 Annual Meeting and entitled to
vote thereon (the “Stockholder Approval Date”), Dorsey hereby contributes and
transfers the Contributed Shares to the Company, without any cost or charge to
the Company except as set forth in Section 5 below. Dorsey hereby delivers to
the Company an executed and completed Stock Power attached hereto as Exhibit A,
contributing and transferring the Contributed Shares to the Company as of the
Stockholder Approval Date.  As used in this Agreement, the Contributed Shares
shall include all of the Contributed Shares transferred under this Agreement and
all securities received (a) in replacement of the Contributed Shares, (b) as a
result of stock dividends or stock splits in respect of the Contributed Shares
and (c) as substitution for the Contributed Shares in a recapitalization,
merger, reorganization or the like.

2.Acknowledgement. Dorsey acknowledges that from and after the Stockholder
Approval Date, the Company will be the owner of all right, title and interest in
and to the Contributed Shares. In furtherance of the foregoing, from and after
the date hereof, Dorsey shall not at any time do or suffer to be done any act or
thing which may adversely affect any rights of the Company in and to the
Contributed Shares.

3.Representations and Warranties.

(a)Company represents and warrants that: (i) it has all necessary power and
authority to enter into and perform this Agreement, and (ii) this Agreement
constitutes a valid and binding obligation which is enforceable against Company
in accordance with its terms.

(b)Dorsey represents and warrants that: (i) it has good title to the shares it
is contributing to the Company pursuant to this Agreement, free and clear of any
pledge, lien, security

 

--------------------------------------------------------------------------------

 

interest, encumbrance, claim or equitable interest, (ii) it has all necessary
power and authority to enter into and perform this Agreement, and (iii) this
Agreement constitutes a valid and binding obligation which is enforceable
against Dorsey in accordance with its terms. 

4.Disclosure of Information. Dorsey believes it has received all the information
it considers necessary or appropriate for deciding whether to contribute the
Contributed Shares to the Company pursuant to this Agreement. Dorsey further
represents that Dorsey has had an opportunity to ask questions and receive
answers from the Company regarding the business, properties, prospects and
financial condition of the Company.

5.Tax Indemnification.  The Company will be solely liable for, and shall
indemnify and hold harmless Contributor and Jack Dorsey for, any and all Taxes
(as defined below) incurred by Contributor and/or Mr. Dorsey as a result of the
Contribution.  As used herein, “Taxes” means all federal, state, local, foreign
and other income, net income, gross income, gross receipts, estimated, add-on
minimum, sales, use, ad valorem, gift, transfer, franchise, profits,
registration, license, lease, service, service use, withholding, payroll,
employment, unemployment, social security, welfare, workers’ compensation,
disability, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties, levies, tariff, impost, escheat or other taxes, fees,
assessments or charges of any kind whatsoever.

6.At Will Employment. Notwithstanding anything to the contrary contained in this
Agreement, Jack Dorsey, trustee and a beneficiary of Contributor, will be an
at-will employee of the Company, which means the employment relationship between
the Company and Mr. Dorsey can be terminated by either the Company or Mr. Dorsey
for any reason, at any time, with or without prior notice and with or without
cause.

7.Further Assurances.  From time to time, and without any further consideration,
the parties hereto agree to execute, acknowledge and deliver all such additional
deeds, assignments, bills of sale, conveyances, instruments, notices, releases,
acquittances and other documents, and to do all such other acts and things, all
in accordance with applicable law, as may be necessary or appropriate (a) more
fully to ensure that the applicable parties hereto own all of the properties,
rights, titles, interests, estates, remedies, powers and privileges granted by
this Agreement, or which are intended to be so granted, (b) more fully and
effectively to vest in the applicable parties hereto and their respective
successors and assigns beneficial and record title to the Contributed Shares
assigned by this Agreement or intended to be so and (c) more fully and
effectively to carry out the purposes and intent of this Agreement, including
without limitation the placement of restrictive legends on the book entry
security entitlements representing the Contributed Shares until the Stockholder
Approval Date.

8.No Third Party Rights.  The provisions of this Agreement are intended to bind
the parties hereto as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

9.Specific Enforcement. It is agreed and understood that monetary damages would
not adequately compensate an injured party for the breach of this Agreement by
any party, that this Agreement shall be specifically enforceable, and that any
breach or threatened breach of this Agreement shall be the proper subject of a
temporary or permanent injunction or restraining order. Further, each party
hereto waives any claim or defense that there is an adequate remedy at law for
such breach or threatened breach. In any action, proceeding or dispute, with or
without litigation, arising out of this Agreement, the successful party therein,
regardless of whether the matter is pursued to judgment or is voluntarily
dismissed, shall be entitled to recover from the other party thereto the
reasonable attorneys’

2

 

--------------------------------------------------------------------------------

 

and paralegals’ fees and all other expenses and/or costs incurred by the
successful party in connection therewith. 

10.Amendments and Waivers. Any term hereof may be amended and the observance of
any term hereof may be waived only with the written consent of each party
hereto. Any amendment or waiver so effected shall be binding upon the Company
and Dorsey and any assignee or transferee thereof.

11.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

12.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California as applied to agreements
among California residents made and to be performed entirely with the State of
California.

13.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

14.Captions. The captions, headings and arrangements used in this Agreement are
for convenience only and do not in any way limit or amplify the terms and
provisions hereof.

15.Entire Agreement. This Agreement contains the entire understanding of the
parties and there are not further or other agreements or understandings, written
or oral, in effect between the parties relating to the subject matter hereof
except as expressly referred to herein

16.Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successor and assigns
of the parties.

[Signature Page Follows]

 

 

 

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

TWITTER, INC.

 

 

 

By:

 

/s/ Vijaya Gadde

Name:

 

Vijaya Gadde

Title:

 

General Counsel and Secretary

 

THE JACK DORSEY REVOCABLE TRUST U/A/D 12/8/2010

 

 

 

By:

 

/s/ Jack Dorsey

Name:

 

Jack Dorsey

Title:

 

Trustee

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Stock Power

FOR VALUE RECEIVED and pursuant to that certain Contribution Agreement dated as
of October 22, 2015 (the “Agreement”), the undersigned hereby assigns and
transfers unto Twitter, Inc. (the “Company”), 6,814,085 shares of the Common
Stock of the Company standing in the undersigned’s name on the books of the
Company in book entry form, and does hereby irrevocably constitute and appoint
the Secretary of the Company as the undersigned’s attorney-in-fact, with full
power of substitution, to transfer said stock on the books of the Company.  

 

THE JACK DORSEY REVOCABLE TRUST U/A/D 12/8/2010

 

 

 

By:

 

/s/ Jack Dorsey

Name:

 

Jack Dorsey

Title:

 

Trustee

 

 